Citation Nr: 9908661	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-04 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and former spouse


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 1996 from the Atlanta, 
Georgia Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim seeking 
entitlement to service connection for diabetes mellitus.  


FINDINGS OF FACT

1.  Diabetes mellitus is not shown inservice and is not shown 
to have become manifest until six months prior to March 1972, 
more than one year after discharge.

2.  No medical evidence has been submitted to show that the 
veteran is suffering from diabetes mellitus due to service.

3.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim for service connection for diabetes mellitus is 
plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for diabetes 
mellitus is not well grounded.  38 U.S.C.A. §  5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  If a claim is not well 
grounded, then the appeal fails and there is no further duty 
to assist in developing facts pertinent to the claim since 
such development would be futile.  38 U.S.C.A. § 5107(a) 
(West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19 (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  There are some disabilities, 
including diabetes mellitus, where service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent within one year of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service medical records contain no reference to treatment of 
diabetes-related symptoms or a diagnosis of diabetes.  The 
veteran's separation examination of September 1969 did not 
diagnose diabetes, or note any abnormal findings suggestive 
of possible onset of diabetes.

Postservice private clinical records include the report from 
a March 1972 hospitalization that revealed that the veteran 
was diagnosed with diabetes mellitus, following admission in 
the same month.  The hospital report gives a six-month 
history of the veteran noticing he was excessively thirsty, 
passing large quantities of urine and an excessive weight 
loss of 20 pounds a month.  A five-month history of his 
having been placed on a 2600-calorie diet was given.  The 
history, prior to the onset of these symptoms, was that he 
had been always well up to that time. 

The report from a VA examination, dated in January 1995, 
revealed a history elicited from the veteran of his diabetes 
having been diagnosed shortly before his discharge from the 
military.  He gave a history of complaints such as consuming 
large amounts of liquid, urinating frequently and a blood 
sugar finding of 319.  He gave a history of being offered a 
medical discharge from service, but that he declined it.  He 
gave a follow up history of treatment after discharge, with 
oral medication in 1970, which he tolerated poorly and 
indicated that he went without treatment between 1970 and 
1972.  He gave a history of being hospitalized in 1972 with a 
glucose of 600 and has been on insulin since that time.  He 
indicated that a recent eye appointment was unremarkable and 
denied paresthesias or other complications of diabetes.  He 
was noted to take 28 units of insulin in the morning and 8 
units at night.  The assessment rendered was diabetes 
mellitus.

VA treatment records reveal that the veteran received 
treatment for medical problems that included treatment for 
diabetes and diabetes related symptoms and complications from 
1992 through 1997.  His diabetes was said to be diet 
controlled in treatment notes from January 1995. 

The report from a VA examination from April 1997 gave a 
history of the veteran's diabetes having first been diagnosed 
in 1969.  The subsequent treatment history included treatment 
with pills, then with insulin.  Complaints included low 
glucose in the past, slow healing sores and erectile 
dysfunction.  The pertinent diagnosis was type II diabetes 
mellitus with diabetic peripheral neuropathy causing 
impotence.

On the occasion of a hearing on appeal before a hearing 
officer at the RO in July 1997, the veteran testified that he 
was diagnosed with a blood sugar reading of 319 on his 
September 1969 discharge examination, and was offered a 
medical discharge which he declined because he was told it 
would take three extra weeks to process him.  He testified 
that he began craving sweets, losing weight and drinking 
excessive fluids shortly after discharge.  He testified that 
he was diagnosed with diabetes and placed on pills prior to 
1972, then given insulin shots beginning in March 1972 when 
he was hospitalized.  His ex-wife testified that she met the 
veteran in the summer of 1970 and recalled that at that time 
he was on a special diet, and said he had been diagnosed with 
diabetes inservice.  She testified that he drank excessive 
amounts of water and that he went into shock at times.

The veteran submitted several lay statements from several 
witnesses essentially attesting that they were aware of the 
veteran either having been diagnosed inservice with diabetes, 
or developing diabetes within one year of discharge. 

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court), 
in Caluza, supra, held that if the service medical records do 
not show the claimed disability and there is no medical 
evidence to link the claimed disability with events in 
service or with a service-connected disability, a well-
grounded claim will not be found.  In the present case, the 
veteran has not provided any medical evidence showing onset 
of diabetes inservice or within one year of discharge or 
otherwise etiologically relating his diabetes to military 
service.

While there are medical opinions dating the onset of the 
veteran's diabetes back to service, these opinions are based 
entirely on the medical history elicited from the veteran.  
This history appears to be in conflict with the medical 
history shown in the March 1972 hospitalization record, 
giving the earliest onset of symptoms as six months prior to 
March 1972.  A transcription of a lay history is not 
transformed into competent evidence merely because the 
transcriber happens to be a medical professional.  LaShore v. 
Brown, 8 Vet App 406 (1995).

The Board has also considered the contentions of the veteran 
and the lay witnesses and, inasmuch as the veteran is 
offering his own and other lay statements and diagnoses, 
notes that the record does not indicate that the veteran or 
the lay witnesses have any medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The veteran's 
assertions of medical causation alone are not probative 
because lay persons (i.e., persons without medical expertise) 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Furthermore, lay assertions of 
medical causation cannot constitute evidence to render a 
claim well grounded.  See Grottveit, at 93.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for diabetes, 
as imposed by 38 U.S.C.A. § 5107(a).  The claim, therefore, 
must be denied.  And since the veteran has failed to present 
a well-grounded claim for service connection for diabetes, VA 
has no duty to assist him in the development of facts 
pertaining to the claim. 

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obliged under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  This obligation depends on the 
particular facts and the extent to which the Secretary of the 
Department of Veterans Affairs has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, 
unlike the situation in Robinette, the veteran has not put 
the VA on notice of the existence of any specific, particular 
piece of evidence that, if submitted, could make his claim 
well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

The claim for service connection for diabetes mellitus is 
denied as not well grounded.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 
- 7 -


- 6 -


